        Case 1:19-mj-00065-TJC Document 1-1 Filed 08/26/19 Page 1 of 8



             AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

       I, Michael S. Robinson, Task Force Officer, United States Department of

Justice, Federal Bureau oflnvestigation (FBI), being duly sworn, state:

                                I. INTRODUCTION

       1.    I am a Task Force Officer with the Federal Bureau of Investigation

(FBI). As such, I am "an investigative or law enforcement officer of the United

States," within the meaning of 18 U.S.C. § 2510(7), that is, an officer of the United

States empowered by law to conduct investigations and make arrests for offenses

enumerated in 18 U.S.C. § 2516. I became a Police Officer with the Billings

Pol ice Department in March of 2003. I have worked approximately eight years as

a uniformed patrol officer. I have also worked approximately eight years as a

detective for the Billings Police Department. For one and one half of those years I

was assigned to investigate crimes aga in st children. In ad dition to these crimes I

also investigated homicides, robberies, thefts and assaults. When I was not

assigned to the general investigation s division I have worked at the Eastern

Montana High Intensity Drug Traffic Area (EMHIDT A). During the approximate

six years at EMHIDTA I was assigned to the Federal Bureau of Investigations as a

Task Force Officer (TFO). 1 have been assigned to work federal, state, and local

narcotics investi gations but target federal interstate narcotics investigations.
        Case 1:19-mj-00065-TJC Document 1-1 Filed 08/26/19 Page 2 of 8



       2.    Throughout my career, I have received specialized training from a

variety of federal, state, and local law enforcement agencies concerning several

law enforcement topics.

       3.    Specifically, I have conducted or assisted with investigations relative

to the manufacture, smuggling and distribution of controlled substances and the

subsequent illicit transfer and laundering of the proceeds derived from the sale of

controlled substances. I have also participated in numerous narcotics

investigations which have resulted in the seizure of large quantities of controlled

substances, firearms, and contraband associated with violations of Title 18 and

Title 21 of the United States Code. I am familiar with, and have participated in, all

of the normal methods of investigation, including but not limited to visual

surveillance, questioning of witnesses, the use of search and arrest warrants, the

use of informants, the use of pen registers, the utilization of undercover agents, the

use of Grand Jury, and the use of cou1i authorized wire and electronic intercepts.

Additionally, I have consulted with other Agents who have been involved in

similar investigations.

      4.     Throughout my career, I have discussed with numerous law

enforcement officers, cooperating defendants, and informants, the methods and

practices used by gang members and narcotics distributors and I am familiar with

their typical methods of operation, including, the manufacturing, distribution,



                                          2
        Case 1:19-mj-00065-TJC Document 1-1 Filed 08/26/19 Page 3 of 8



storage and transportation of narcotics, and the collection of money which

represents the proceeds of narcotics trafficking and money laundering.

                                II.    DESCRIPTION

       5.    This Affidavit is submitted in support of an application for a search

warrant of "A white 2002 Dodge Grand Caravan with Montana license plate 3-

14342D and Vehicle Identification Number 1D4GP24R45B362264". The

statements in this Affidavit pertain to the investigation described below and are

based in part on information provided by my own observations and experience as

an FBI Task Force Officer, and the observation and experiences of other fellow

law enforcement officers participating in the investigation. This Affidavit does not

purport to contain all facts related to this investigation, but only those facts

necessary to establish probable cause with respect to the aforementioned offense.

The items to be seized from the Dodge Grand Caravan are specifically described in

Attachment A, which constitute the fruits, instrumentalities, and evidence of

violations 21 U.S.C § 841 (a) (1), 846 and 18 U.S.C § 924 (c).

                            Ill.      PROBABLE CAUSE

      6.     In early August 2019, Agents with Eastern Montana High Intensity

Drug (EMHIDTA) Task Force and the FBI Big Sky TOC-West Task Force began

investigating a male named Dominique Paris and a female, Chavonna Gough, as

being involved the distribution of methamphetamine.


                                            ,.,
                                            _)
           Case 1:19-mj-00065-TJC Document 1-1 Filed 08/26/19 Page 4 of 8



      6.       As part of this ongoing investigation, on August 2151, 2019, United

States Postal Inspector Michael Smith was granted a federal search warrant to

search a USPS parcel addressed to Nathaniel Heard at 207 ½ N 20 th St Apt D,

Billings, MT. The package was coming from 3719 46 th Ave Suite 3, Sacramento,

CA 95824.

      7.       After the search warrant was signed, USPS Inspector Smith

transported the parcel to the EMHIDT A office. Agents then opened the parcel and

found approximately 253.9 grams of a crystal substance in three baggies. These

baggies were in coffee grounds which were inside a bag. A sample of the crystal

substance was tested using a presumptive narcotics identification test kit and it

tested positive for methamphetamine. Agents placed approximately 111.7 grams

of the crystal substance back into the parcel along with some rock salt. The

package was resealed and secured in the EMHIDT A evidence room.

      8.       On August 22 11 ( \ 2019, Agents were conducting surveillance at the

Post Office on S 26 th St. in anticipation of someone attempting to pick up the

parcel. At approximately 1054 hours, Agents identified Paris, Gough and Heard in

a white Dodge Grand Caravan with MT I icense plate 3-14342D. Heard went into

the post office and briefly spoke to an employee and then exited. All three then

left the area in the minivan. An employee then contacted Postal Inspector Smith

about a male attempting to pick up the parcel.



                                            4
        Case 1:19-mj-00065-TJC Document 1-1 Filed 08/26/19 Page 5 of 8



      9.     A short time later, Postal Inspector Smith changed the status in the

delivery system of the package as "non-deliverable" . A short time after this was

done the status was changed to "at post office". Approximately twenty minutes

after the last status change, Agents observed the same minivan entering the post

office parking lot. An unknown male (later identified as Clifford Bennett) exited

the minivan and went into the post office as the minivan parked.

      10.    Bennett went to the counter and requested the parcel using the USPS

tracking number. Postal Inspector Smith provided Bennett the parcel and he exited

the building. Once outside, Agents converged on Bennett and the minivan.

Bennett was detained in the parking lot as Paris was removed from the driver's seat

of the minivan and placed into handcuffs. US Marshal TFO Swanson conducted a

weapons frisk of Paris and during this he located a handgun concealed in his right

front sweatpants pocket. The handgun was removed and found to be a Kimber .45

caliber semi-auto with serial number KU3 l 6902. There was a round in the

chamber and a loaded magazine.

      11.   Detective Bancroft and myself interviewed Paris. He was read his

Miranda Rights and agreed to speak to the Agents. Paris stated Bennett had

reached out to him for a ride to come and pick up a package. He denied knowing

what was in the package and denied being involved in the distribution of drugs.

Later on in the interview he admitted that he "middles" meth for people in amounts



                                         5
        Case 1:19-mj-00065-TJC Document 1-1 Filed 08/26/19 Page 6 of 8



up to half ounce quantities. He also provided consent for me to go through his

phone. I located a screen shot of the USPS tracking number sent to him from a

contact of "RO" which he identified as his girlfriend, Gough. I also located a

couple text messages where people were asking if he had anything to sell. In one

message from the day before (8/2 l ), a person asks if he has anything. Paris

responds, "tomorrow I got you".

       12.   Detective Buechler and TFO Moffet interviewed Bennett. He was

read his Miranda Rights and agreed to provide a statement to them. Bennett stated

he was contacted by Heard as Heard needed him to pick up a package for him.

Bennett met up with Paris who drove him to Heard's house and then the post

office. Just before getting to the post office, Paris handed him his cell phone which

had the tracking number on it so he could get the package. Bennett left his cell

phone in the minivan. Bennett stated that Paris is involved in selling meth.

Bennett was eventually released.

      13.    Billings Police K9 Officer Adams was called to the scene to run K9

Susan on the minivan. K9 Susan was utilized and indicated to the odor of

narcotics she is trained to detect. A tow truck was called to the scene to tow the

vehicle. Detective Buechler stayed with the vehicle until the tow truck arrived. He

then followed it to the Billings PD evidence facility where it was secured pending

a search warrant.



                                          6
        Case 1:19-mj-00065-TJC Document 1-1 Filed 08/26/19 Page 7 of 8



       14.   K9 Officer Adams and K9 Susans certifications and training are in

Attachment B.

       14.   A Billings Police Officer was called to the scene to transport Paris to

the Yellowstone County Detention Center. Paris was arrested on federal charges

and remanded into custody.

                                   IV. CONCLUSION

      25.    Based upon the foregoing information, it is my belief that the "A

white 2002 Dodge Grand Caravan with Montana license plate 3-l 4342D and

Vehicle Identification Number 1D4GP24R45B362264", contains evidence in

violation of 21 U.S.C § 841 (a) (1 ), 846 and 18 U.S.C § 924 (c )., contraband, fruits

of the crime or other items illegally possessed, or property intended to use, or used

in committing the crime, and I am seeking a search warrant to seize that evidence,

which is specifically described in Attachment A.

      26.    I swear that the facts presented herein are true and accurate to the best

of my knowledge.




                                          7
     Case 1:19-mj-00065-TJC Document 1-1 Filed 08/26/19 Page 8 of 8




    Micliael S. Robinson
    Task Force Officer
    Federal Bureau of Investigation


SWORN AND SUBSCRIBED TO BEFORE ME THIS 26 th DAY OF August,
2019.



    Honorable imothy J. Cavan
    United States Magistrate Judge
    District of Montana




                                      8
